  Case 1:17-cr-00447-VM Document 90 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               2/17/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               17 CR 447(VM)
          -against-              :                  ORDER
                                 :
ARISTONE LOUXZ,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Government, with the consent of counsel
for Defendant (see Dkt. No. 89), requests that the status
conference    currently   scheduled   for   February   19,   2021    be
rescheduled. The conference shall be scheduled for Friday May
21, 2021 at 10:30 a.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until May 21, 2021.
      It is hereby ordered that time until May 21, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The   value   of    this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:       New York, New York
             17 February 2021
